DETAILED ACTION
Specification
The spec is objected to because the following phrases do not have proper antecedent basis for the claims.  The phrases “one and only one” (claim 1), “two and only two” (claim 7), and “plane” (claim 8) (with regards to the triangles being in the same plane) are not present in the spec.  See MPEP 608.01(o).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 is dependent upon itself.  For purposes of examination, the Examiner will construe the claim as dependent on claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Beach et al. (herein “Beach”; US Pat. No. 6,558,271 B1).
Regarding claim 1, Rahrig discloses a root device interiorly integrated into a golf clubhead (Fig. 6 and par. [0050]) for improving swing balance and performance (noting this is merely intended use – see In re Casey and In re Otto) comprising: at least one root member (Fig. 6, items 615); a hosel (Fig. 6, item 122); the at least one root member comprising a plurality of links (Fig. 6, items 615); the plurality of links being interconnected (Fig. 6, items 615); the at least one root member comprising a symmetrical geometry including one triangle formed by the plurality of interconnected links (Fig. 6, items 615); the hosel being positioned on the at least one root member (Fig. 5, item 122); the at least one root member being interiorly positioned in the golf clubhead (par. [0050]); and the golf clubhead being connected to a golf shaft through the hosel (Fig. 6, item 124). It is noted that Rahrig does not specifically disclose that the root member creates one and only one triangle.  However, Rahrig does show the ability to create an internal structure from triangles (Fig. 6).  In addition, Beach discloses a similar club head wherein the internal structure generally creates one and only one triangle (Fig. 19).  In the alternative, regarding using one and only one triangle (as opposed to multiple triangles), it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of one and only one triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rahrig to use one and only one triangle for root member as taught by Beach because doing so would be use of a known technique (using an generally triangular inside support structure, the support being the one and only triangular support) to improve a similar product (a golf club that can have an internal triangular support) in the same way (using only one triangular inside support structure to improve driving performance – see Beach: col. 9, line 19-21).  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that using only one triangle would not be significant as other shapes such as those disclosed in Rahrig could be used to accomplish the same purpose.
Regarding claim 3, the combined Rahrig and Beach disclose that the one and only one triangle is an equilateral triangle (Rahrig: Fig. 6; noting the larger triangle, defined by the sloped sides and the face, appears to be equilateral).  In the alternative, regarding using an equilateral triangle over another type of triangle, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of an equilateral triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an equilateral triangle would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose.
Regarding claims 4 and 10, the combined Rahrig and Beach disclose that the at least one root member comprising at least one trunk (Rahrig: Fig. 6, item 604); the at least one trunk being distally connected to at least two of the plurality of links; and the hosel being positioned on the at least one trunk (Rahrig: Fig. 6, item 604).
Regarding claims 6 and 12, the combined Rahrig and Beach disclose that the at least one trunk being distally positioned on the root device; and the hosel being distally positioned on the at least one trunk (Rahrig: Fig. 6, item 604).
Regarding claim 7, Rahrig discloses a root device interiorly integrated into a golf clubhead (Fig. 6 and par. [0050]) for improving swing balance and performance (noting this is merely intended use – see In re Casey and In re Otto) comprising: at least one root member (Fig. 6, items 615); a hosel (Fig. 6, item 122); the at least one root member comprising a plurality of links (Fig. 6, items 615); the plurality of links being interconnected (Fig. 6, items 615); the at least one root member comprising a symmetrical geometry including two triangles formed by the plurality of interconnected links (Fig. 6, items 615); the hosel being positioned on the at least one root member (Fig. 5, item 122); the at least one root member being interiorly positioned in the golf clubhead (par. [0050]); and the golf clubhead being connected to a golf shaft through the hosel (Fig. 6, item 124). It is noted that Rahrig does not specifically disclose that the root member creates two and only two triangle.  However, Rahrig does show the ability to create an internal structure from triangles (Fig. 6).  In addition, Beach discloses a similar club head wherein the internal structure generally creates one and only one triangle (Fig. 20).  In the alternative, regarding using two and only two triangles (as opposed to more than two triangles), it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of one and only one triangle).  Thus, it would  to improve driving performance – see Beach: col. 9, line 19-21).  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that using only two triangles would not be significant as other shapes such as those disclosed in Rahrig could be used to accomplish the same purpose.
Regarding claim 8, the combined Rahrig and Beach disclose that the two and only two triangles are in the same plane (Rahrig: Fig. 6; clearly showing two triangles in the same plane). In addition, regarding using the triangles in the same plane, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s entire spec, not even mentioning the use of two triangles in the same plane, let alone giving criticality for it).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using the triangles in the same plane would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose.
Regarding claim 9, the combined Rahrig and Beach disclose that the two and only two triangles are each a right triangle (Rahrig: Fig. 6). It is noted that the combined Rahrig and Beach do not specifically disclose that each triangle is an equilateral triangle. However, regarding using an equilateral triangle over a right triangle, it has been held that, absent a In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of an equilateral triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an equilateral triangle would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Beach et al. (herein “Beach”; US Pat. No. 6,558,271 B1) and in further view of Long (US Pat. No. 4,010,958).
Regarding claims 5 and 11, it is noted that the combined Rahrig and Beach do not specifically disclose that the hosel being positioned on the at least one trunk adjacent the center of the root device.  However, Rahrig discloses a truck used adjacent the hosel and shaft (Fig. 6).  In addition, Long discloses a hosel and shaft at the center of the club (Figs. 1 and 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rahrig and Beach to use a trunk adjacent the center of the root as taught and suggested by Long because doing so would be use of a known technique (using a hosel and shaft and the center of a club) to improve a similar product (a golf club having a trunk attached to the hosel and shaft) in the same way (using a hosel and shaft and the center of a club, the hosel and shaft connected to the trunk and the root system).


Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not generally persuasive. 
Applicant is correct that the claim amendments do overcome the rejection of Rahrig based on anticipation (emphasis added).  However, the claimed limitations are still obvious in light of Rahrig. Restated, limiting the triangles to “only one” and “only two” triangles is merely a change in shape.  That is, applicant has no criticality for that specific shape.  As such, the Examiner applies the use of In re Dailey.  Furthermore, the Examiner also adds Beach to show that utilizing an internal support structure of one or two triangles is known in the art.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/20/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711